y976- g -ee - of internal_revenue_service national_office technical_advice_memorandum apr op e eo- ta taxpayer’s name taxpayer's address years involved date of conference legend a issues is the payment of self-funded paid-up life and or the payment of self-funded term life_insurance a qualifying benefit for the purposes of sec_501 of the code is the refund of contributions to an employer which were paid after the collective bargaining agreement had ended and during the pendency of disqualified_benefit inurement or a taxable reversion to the employer a labor dispute with a union a if the fund's status as an organization described in of the code were revoked is the fund entitled sec_501 to sec_7805 relief facts the fund has been recognized as exempt from federal income under sec_501 of the code it tax_benefit trust and was established pursuant to bargaining agreement between a group of employers and the union which represented employees of the employers is a collective a multi-employer the benefits provided employee members through the fund the include two self-funded life_insurance benefits programs life_insurance benefits provided are a so-called paid up life re the amount of paid-up life_insurance the amount of term_insurance is the in large part on how long a participant has been and a term life benefit same for every participant is based making contributions to the fund x are only payable upon the demise of the covered_employee authority within the state which is responsible for insurance matters does not consider paid up life_insurance life_insurance for the purposes of the state statutes governing insurance in both situations benefits the prior to the end of the term of the collective bargaining during this continuing dispute agreement several of the contributing employers became involved in what became a long running dispute with the union regarding the proper interpretation of certain terms in the terms of the collective bargaining agreement the collective bargaining agreement s between the affected contributing employers and the union expired expiration of the collective bargaining agreement the employers had no obligation to continue to make contributions to the fund it appears that after the term of the first collective bargaining agreement had ended and before the new collective bargaining agreement was signed a period of time which exceeded one year small number of employers erroneously continued to make contributions to the fund error termination of the collective bargaining agreement be returned to it appears them and the fund returned the monies in question that such a repayment is permitted under the provisions of the trust agreement they requested that the contributions made after the when these employers recognized their after the a ‘ law sec_50l c of the code provides for the exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life or other_benefits to the members of such association or their tke met dependents or designated beneficiaries if earnings_of such association inures other than through such payments to the benefit of any private_shareholder_or_individual no part of sick acaident sec_1 50l c -1 of the income_tax reguiations provides it that for an organization to be described in sec_501 an employees’ association membership in the association must be must be voluntary the organization must provide for the payment of life there can be no inurement other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual sick accident or other_benefits to its members and a sec_1 c -3 b of the regulations provides that the term ‘life benefits’ means a benefit including a burial benefit or a wreath payable by reason of the death of or dependent but also may include a right to convert to individual coverage on termination of eligibility for coverage through the association or a permanent_benefit as defined in conditions in a member it generally must consist of current protection the regulations under sec_79 and subject_to the sec_1 c -3 d of the regulations provides that the term ‘other benefits’ includes only benefits that are similar to life life sick or accident benefit if a benefit is similar to a or accident benefits sick it is intended to safeguard or improve the health of a member or a member's dependents or it protects against a contingency that interrupts or impairs a member's earning power sec_1 c -3 f of the regulations provides that the term other_benefits does not include any benefit that is similar to a pension or annuity payable at the time of mandatory or voluntary retirement benefit will be considered similar to that provided under a pension annuity stock bonus or profit sharing-plan if provides for deferred_compensation that becomes payable by reason of the passage of time rather than as the result of unanticipated event for the purposes of sec_501 an it a sec_1 c -4 a of the regulations provides that no part of the net_earnings of an employees’ association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits prohibited inurement has occurred is with regard to all the facts and circumstances a question to be determined whether sec_4976 of the code imposes an excise_tax on arr employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 b c of the code defines disqualified_benefit to include any portion of reverting to the benefit of the employer a welfare_benefit_fund sec_111 of the code provides the so-called tax_benefit in particular it provides that gross_income does not rules include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the x39 re ‘ extent such amount did not reduce the amount of tax imposed by this chapter william h block v commissioner 39_bta_338 at affirmed sub nom union trust co commissioner f explains the tax_benefit_rule as being when either a previously deducted item or some other event that recovery_of is inconsistent with what has been done in the past occurs an adjustment must be made in reporting income for the year in which the change occurs of indianapolis v cert den u s 2d revrul_68_223 1968_1_cb_154 provides that the transfer of funds from a non-exempt employees’ welfare fund to an a pension_plan will not of employees’ trust forming part of itself disqualify the plan and trust under the provision of sec_40l a of the code nor affect the exempt status of the trust under sec_501 a the revenue_ruling notes that subject_to the tax_benefit that part of the funds transferred which was properly taken rule by the employer as deductions for payments to the welfare fund should be included in the employer’s gross_income under the provision of sec_61 and taken as extent allowed by sec_404 of the code a deduction by the employer in that year in the year transferred of the code to the rationale issue benefits term life_insurance is ' a typical type of life_insurance_benefit recognized in sec_1 c -3 b therefore the sole benefit provided through the regulations fund which remains in question is the self-funded paid-upslife insurance benefit of the as previously indicated x does not consider self-funded an unanticipated event is clear that the payment of this benefit only comes paid-up life_insurance to be insurance for state tax purposes however it due upon the occurrence of the insured and protects a member and his or her family or beneficiary against a contingency that interrupts or impairs the is clear that unlike an member's earning power annuity or a retirement benefit this benefit is not payable merely by reason of concluded that no matter how self-funded paid-up life_insurance is characterized under state law the purposes of sec_50l c a qualifying benefit for accordingly we have the passage of time is the code furthermore it the death of it of 0h a the repayment of contributions to contributing re issue employers it is clear that a transfer or reversion of assets took place when the fund repaid certain of the participating employers a portion of the amount of funds previously contributed by them as excise_tax imposed by sec_4976 of the code a general_rule such an action would subject the fund to the however the submitted information does not indicate that all that has occurred in this situation is that the employer received any monetary benefit through this transaction monies erroneously paid_by an employer to provide benefit to its employees were returned to the employer bargaining agreement had terminated and was not renewed oh a retroactive basis the employers were not required by the collective bargaining agreement to continue to provide these benefits to their employees and were under no obligation to continue to make contributions to the fund on behalf of these employees until the new collective bargaining agreement became effective benefit and the excise_tax imposed by sec_4976 applicable therefore the repayment was not a disqualified because the collective is not conclusion the payment this self-funded paid-up life_insurance is of the qualifying benefit for the purposes of sec_501 code a the refund of contributions to an employer which were paid after the collective bargaining agreement had ended and during the pendency of disqualified_benefit inurement or a taxable reversion a labor dispute with the union is not a - inasmuch as the answer to questions number and are in favor of the taxpayer there are no grounds for possible revocation of the organization's sec_501 question of sec_7805 relief does not arise status and the a copy of the technical_advice_memorandum is to be given to the organization code provides that it may not be used or cited by others as precedent sec_6110 of the internal revenue -end- yo
